The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Specification
A.  Since there is already a claim included, there is no need for a claim in the specification. Therefore, the statement following the figure descriptions must be removed from the Specification.
B.  For proper form (37 CFR 1.153), the claim must be amended to read:
--  We claim,
The ornamental design for a Biopsy Device for Medical Use, as shown and described.  --
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a)  and (b)  (or pre-AIA  35 U.S.C. 112, first and second paragraphs), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact scope of the design cannot be determined. In particular:
In Fig. 1.5, the central circle and semicircle elements highlighted in gray are unknown. Due to limited 3-D views, it is open to conjecture whether these circle and semicircle elements are surface indicia, indentations, or openings.

    PNG
    media_image1.png
    321
    362
    media_image1.png
    Greyscale

Annotated Fig. 1.5

In order to overcome this rejection, applicant may place the unknown elements into broken lines, and thus disclaiming them.  Additionally, these broken lines should be translated to the rest of the drawing disclosure.  If applicant chooses to do so, then applicant must amend the specification to include an appropriate broken line statement following the figure descriptions, and prior to the claim. 
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 ), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings asoriginally filed. It is possible for new matter to consist of the removal as well as the addition of structure,features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: gilbert.ford@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion the claim stands Refused under 35 U.S.C. § 112, (a) and (b). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT B FORD whose telephone number is (571)272-9218. The examiner can normally be reached Mon-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GF/
October 27, 2022

/NATASHA VUJCIC/
Primary Examiner, Art Unit 2913